Case: 14-5122      Document: 11      Page: 1     Filed: 09/17/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                SHEIK AARON HUNTER-EL,
                    Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5122
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:14-cv-00139-FMA, Judge Francis M.
 Allegra.
                ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Sheik Aaron Hunter-El moves for leave to proceed in
 forma pauperis.
     Hunter-El is currently incarcerated. He must there-
 fore submit Federal Circuit Form 6A, the Supplemental
 In Forma Pauperis Form for Prisoners.
    Accordingly,
Case: 14-5122     Document: 11    Page: 2    Filed: 09/17/2014



 2                               HUNTER-EL   v. US



       IT IS ORDERED THAT:
     The motion is denied without prejudice to Hunter-El
 completing and returning Federal Circuit Forms 6 and 6A
 (enclosed) within 30 days of the date of this order. If the
 forms are not timely received, this appeal will be dis-
 missed for failure to prosecute.
                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
 s24